Citation Nr: 1442019	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required, and possible copay billing for VA healthcare and prescriptions received for the period of August 23, 2012 to August 22, 2013, was proper.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's son


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which arose out of the Veteran's eligibility application filed at the Fayetteville, North Carolina VA Medical Center in August 2012.

The Veteran and his son testified before the undersigned Veterans Law Judge in July 2014 at the Winston-Salem, North Carolina Regional Office (RO).  At that time, the undersigned received testimony regarding the appeal as to the means test eligibility category.  The undersigned also heard testimony regarding entitlement to service connection for a right eye disability, while acknowledging that the issue had previously been remanded.  Subsequently, the Agency of Original Jurisdiction (AOJ), the RO, granted service connection, and this issue is no longer before the Board.  As discussed below, however, this grant of benefits affects the adjudication of the issue of the Veteran's means test eligibility category.

In consideration of this appeal, the Board has reviewed the electronic components of the Veteran's claims file, to include the copy of the Board hearing transcript and a September 2014 rating decision contained in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ, the HEC for the issue remaining in appellate status.  VA will notify the Veteran if further action is required.



REMAND

Prior to adjudication of this appeal on the merits, the Board finds that readjudication by the HEC is necessary due to the recent grant of service-connection benefits.  As indicated on the title page, the means test eligibility category time period under review is from August 23, 2012 to August 22, 2013, which in turn relies on consideration of the service-connection status and income during calendar year 2011.  Although the HEC originally found that the Veteran was means test eligibility exempt based on the Veteran's self-reported income, based on an Income Verification Match (IVM), the Veteran's category was changed to required.  These determinations relied in part upon the fact that the Veteran did not have service-connected disability.  In September 2014, however, the RO issued a rating decision granting service connection for a traumatic cataract of the right eye, assigning a 10 percent rating effective from August 20, 2007 and a 30 percent rating as of March 24, 2011.

In light of these recent grant of service-connection benefits effective during the period under consideration, the Board finds that a remand to the HEC is necessary in order to allow reconsideration of the Veteran's means test eligibility category and priority group, as such benefits directly affect which category applies to the Veteran.  See generally 38 U.S.C.A. § 1710; see also Bernard v. Brown, 4 Vet. App. 384 (1993) (regarding due process considerations).

Further, it is unclear from the record whether the Veteran paid prescription co-pays during the period under review, and these co-pays are dependent upon a Veteran's income, under certain circumstances, even with service-connected disability.  That is, with certain exceptions, VA requires a veteran to pay a copayment for treatment of a nonservice-connected disability; one exception is for veterans whose annual income does not exceed the maximum annual rate of pension which would be payable if such veteran were eligible for pension.  38 U.S.C.A. § 1722A(a).  As applicable in this case, the maximum income level for cost-free prescriptions/travel benefits for the Veteran in the year 2011 with one dependent was $16,051.  Review of treatment records contained in the Veterans Benefits Management System (VBMS) from the Fayetteville, North Carolina VA Medical Center indicate that the Veteran had several active prescriptions during the time period in question.  

Therefore, upon remand, the HEC should first determine whether such copays were paid during the period under review, and if so, provide the Veteran an another opportunity to verify his income and medical expenses.  Here, the Veteran has indicated that he had a significant amount of medical expenses during the period in question.  See 38 C.F.R. § 3.272(g) (outlines the circumstances under which medical expenses may be excluded from income).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether the Veteran paid co-payments for prescriptions during the period under review.  If so, request the Veteran to provide further information (to include independently verifying) his attributable income for calendar year 2011; this should include evidence of any allowable deductions or exclusions under 38 C.F.R. §§ 3.271 and 3.272, such as medical expenses by filling out a VA Form 10-10EZR.  The Veteran should be requested to provide a copy of his 2011 tax return.

2.  After completion of the foregoing development, the HEC should readjudicate the claim for means test eligibility category from exempt to required, and possible copay billing for VA healthcare and prescriptions received for the period of August 23, 2012 to August 22, 2013, to include in light of the Veteran's recent grant of service connection benefits.  Specifically, in an August 2014 rating decision, the RO granted service connection for traumatic cataract of the right, assigning a 10 percent rating effective from August 20, 2007 and a 30 percent rating as of March 24, 2011.  The HEC must provide clear reasons and bases for any denial of benefit sought, to include on the question of whether co-payments for prescription medications were required for the period of August 23, 2012 to August 22, 2013.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).




